Citation Nr: 1340978	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for a major depressive disorder.

2. Entitlement to an increased rating in excess of 30 percent for migraine headaches.

3. Entitlement to an increased rating in excess of 20 percent for a lumbar strain.

4. Entitlement to an increased rating in excess of 20 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2012, the Veteran testified at a hearing at the RO, before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing). A transcript of that hearing has been associated with the claims file. 

During the pendency of the appeal, the Veteran filed additional claims for service connection for anemia and tinnitus, and an increased rating for pes planus; and applications to reopen service connection for a sleep disorder and ovarian cysts. The record contains no indication that the RO has adjudicated these claims and applications. Therefore, they are referred to the RO for development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that her service-connected migraine, depression, and lumbar disabilities have worsened since the provision of the most recent VA medical examinations in August 2009. The Veteran also contends that her service-connected fibromyalgia disability has worsened since the most recent VA medical examination in June 2011. Therefore, additional VA medical examinations to determine the current severities of these disabilities should be provided.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to determine the severity of her service-connected major depressive disorder. The claims file must be made available to and reviewed by the examiner in conjunction with the examination. The examiner is requested to note all subjective complaints, describe all objective symptoms, and provide a multi-axial diagnosis with a Global Assessment of Functioning score assigned. Specific symptoms warranting attention include, but are not limited to, social and occupational impairment and the presence of any suicidal ideation. 

2. Provide the Veteran with a VA examination to determine the manifestations and current level of severity of her service-connected migraine headaches. The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

Specifically, the examiner must describe in detail the symptoms of the Veteran's headaches and the frequency of such headaches. The examiner should specifically discuss whether the Veteran experiences such symptoms as nausea, vomiting, phonophobia, photophobia, mental or physical exhaustion or powerlessness and the frequency of such symptoms. The examiner should also state whether the Veteran experiences any prostrating attacks. If the Veteran experiences prostrating attacks, the examiner must describe the symptoms of the prostrating attacks, the frequency of such attacks and indicate whether the attacks would reasonably be described as "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," or would better be characterized as some lesser degree of severity or frequency. 

The examiner is requested to provide findings as to the impact of the service-connected headaches on the Veteran's occupational functioning and her ordinary activities of daily life.

3. Provide the Veteran with a VA examination to determine the severity of her service-connected lumbar spine disability. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity, to include limitations related to pain, imposed by the Veteran's service-connected lumbar disability with a full description of the effect of the disabilities upon her ordinary activities. The examiner should fully describe any weakened movement, excess fatigability, and incoordination present, to include upon repetitive motion. The examiner is requested to provide findings as to the impact of the service-connected lumbar disability has on the Veteran's occupational functioning and her ordinary activities of daily life.

4. Provide the Veteran with a VA medical examination to determine the current severity of the Veteran's fibromyalgia. The examiner is requested to provide findings as to the impact of the service-connected fibromyalgia disability has on the Veteran's occupational functioning and her ordinary activities of daily life.

5. After completion of the foregoing and all other necessary development, re-adjudicate the claims. In do doing, consider the usage of DeLuca and extraschedular rating criteria, in light of the evidence. If any benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


